—Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the pretrial motion of defendants James Kavanaugh and Mary Kavanaugh seeking preclusion of testimony by plaintiffs expert concerning the possible future impairment of the ability of plaintiffs daughter to bear children due to a deformity in her pelvic ring. It was undisputed that future medical monitoring is necessary to determine the clinical significance of that deformity (see, Askey v Occidental Chem. Corp., 102 AD2d 130, 136-137). “The threat of future harm, not yet realized, is not enough” (Prosser and Keeton, Torts § 30, at 165 [5th ed]). We reject the contention that the order granting the motion is not appealable (see, CPLR 5701 [a] [2] [v]; see also, Brown v State of New York, 250 AD2d 314, 320-321). (Appeal from Order of Supreme Court, Erie County, Burns, J. — Discovery.) Present — Pine, J. P., Wisner, Hurlbutt and Balio, JJ.